Name: Commission Regulation (EEC) No 642/92 of 13 March 1992 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31992R0642Commission Regulation (EEC) No 642/92 of 13 March 1992 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases Official Journal L 069 , 14/03/1992 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 41 P. 0089 Swedish special edition: Chapter 3 Volume 41 P. 0089 COMMISSION REGULATION (EEC) No 642/92 of 13 March 1992 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs as heavy carcases (1), and in particular Article 1 (2) thereof, Whereas detailed rules for the definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (2), as last amended by Regulation (EEC) No 3561/91 (3); Whereas Greece has decided to apply the provisions of Regulation (EEC) No 3901/89 with effect from the 1992 marketing year; whereas, however, certain administrative difficulties have delayed the implementation of national implementing provisions; whereas, therefore, by way of derogation for the 1992 marketing year in Greece, provision should be made for a longer period for the submission of premium applications and a shorter period for the submission of specific declarations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2814/90 is amended as follows: 1. The following subparagraph is added as the fourth subparagraph to Article 1 (1): 'In the case of Greece, by way of derogation for the 1992 marketing year, the specific declaration shall relate to lambs whose fattening begins between 1 April and 14 November of that marketing year.' 2. The second paragraph of Article 3 is replaced by the following: 'By way of derogation for the 1992 marketing year, the period stipulated in Articles 1 (1) and 2 (1) for submission of premium applications shall be: - in Greece: 1 November 1991 to 30 April 1992, - in Portugal: 1 November 1991 to 31 January 1992.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1992.For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 375, 23. 12. 1989, p. 4. (2) OJ No L 268, 29. 9. 1990, p. 35. (3) OJ No L 336, 7. 12. 1991, p. 29.